Citation Nr: 1630179	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-24 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating for residuals of a left shoulder injury (herein left shoulder disability) in excess of 10 percent prior to July 30, 2009 and in excess of 20 percent thereafter.  

2.  Entitlement to a disability rating in excess of 10 percent for left ankle strain (here left ankle disability).

3.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder and posttraumatic stress disorder (PTSD), to include as secondary to service-connected left ankle and left shoulder disabilities.

4.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected left ankle disability.

5.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a right leg disability, to include a right knee disability, to include as secondary to a service-connected left ankle disability, and if so, whether service connection is warranted.
6.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a bilateral hearing loss disability, and if so, whether service connection is warranted.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1993 to September 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Montgomery, Alabama and Nashville, Tennessee (jurisdiction lies with the Montgomery RO).  Specific procedural history related to individual claims will be addressed further below, as relevant.  

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, a July 2015 statement from the Veteran (sent to his Congressional representative) stated that he "recently just lost a good paying job and I'm searching for another."  Vocational Rehabilitation documents obtained in approximately February and June 2016 included a February 2016 VA Form 28-1902b (Counseling Record Narrative Report), which noted that the Veteran was currently employed.  In light of the Veteran's current employment, a TDIU claim is not raised by the record at this time. 

Subsequent to the Statement of the Case (SOC) issued in June 2014, additional documents were associated with the Veteran's claims file.  In an April 2016 statement, the Veteran's representative waived Agency of Original Jurisdiction (AOJ) review of such documents.  In addition, Vocational Rehabilitation documents were obtained in approximately February and June 2016; waiver of review of such documents by the AOJ was not encompassed by the April 2016 waiver (the waiver referenced the case as being "entirely electronic," but the Vocational Rehabilitation documents were initially obtained in paper format).  In any event, as will be outlined below, as the Veteran's claims are either being granted or remanded for other reasons, there is either no prejudice to the Veteran or the AOJ will have the opportunity to consider such documents in the first instance on remand.

The issue of entitlement to service connection for tinnitus is decided in this decision.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran's tinnitus manifested to a degree of ten percent or more within one year of the Veteran's separation from service.

2.  A January 2008 rating decision denied the Veteran's claim for entitlement to service connection for right leg condition.

3.  With respect to the Veteran's right leg disability claim, new and material evidence was associated with the claims file after the previous January 2008 denial.
4.  A January 2010 rating decision denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.

5.  With respect to the Veteran's bilateral hearing loss disability claim, new and material evidence was associated with the claims file after the previous January 2010 denial.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309, 4.84, Diagnostic Code 6260 (2016).

2.  The January 2008 rating decision which denied entitlement to service connection for right leg condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

3.  With respect to the Veteran's right leg disability claim, as new and material evidence was received after the final January 2008 rating decision, the claim for entitlement to service connection is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The January 2010 rating decision which denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

5.  With respect to the Veteran's bilateral hearing loss disability claim, as new and material evidence was received after the final January 2010 rating decision, the claim for entitlement to service connection is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Tinnitus 

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Procedurally, the Veteran filed a claim for entitlement to service connection for tinnitus in November 2009, stating that "I have constant ringing in both ears."  A January 2010 rating decision denied the Veteran's claim and he was notified of such by a letter dated January 27, 2010.   

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The January 2010 rating decision stated that "[s]ervice connection for bilateral tinnitus is denied because the medical evidence of record fails to show that this disability has been clinically diagnosed...Current VA treatment records also show no record of complaints, treatment or diagnosis of bilateral tinnitus."  As such, the basis for the RO's denial was that there was no current disability.  

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2014). Pursuant to 38 C.F.R. § 3.156(b) (2016), however, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers and material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2016).

VA treatment records are of record that were noted to have been printed on January 21, 2011 (and also had a receipt date in VBMS of January 21, 2011).  These records included a January 2010 VA treatment note that referenced a complaint of tinnitus and an assessment of tinnitus.  This evidence is new, as it did not exist at the time of the final disallowance in January 2010 (the rating decision noted under the evidence section VA treatment records dating only to August 2009).  It is material, as it relates to an unestablished fact necessary to substantiate the claim, specifically a current disability.  Upon review, therefore, new and material evidence was associated with the Veteran's claims file within the one year appeal period following the January 2010 rating decision and as such, that rating decision did not become final.  See 38 C.F.R. § 3.156(b) (2016).  As such, the Veteran's tinnitus claim is on appeal from the January 2010 rating decision and has been characterized as such (i.e., not as a claim to reopen a previously denied final claim).  The Board notes that the AOJ did not need to address the issue of whether to reopen the Veteran's tinnitus claim, which it did in the January 2010 rating decision and June 2014 Statement of the Case (in both, the AOJ found that no new and material evidence was received and declined to reopen the Veteran's claim).  

Turning to the merits of the claim, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Certain chronic diseases, including organic diseases of the nervous system such as tinnitus, are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of separation from service.  See 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is chronic disease under 38 C.F.R. § 3.309(a)).  Under Diagnostic Code 6260, a 10 percent disability rating is assigned for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).  

As noted above, in the Veteran's November 2009 claim he reported ringing in his ears and a January 2010 VA treatment note noted a complaint of tinnitus and an assessment of tinnitus.  A January 2010 VA audiology note stated that the Veteran reported tinnitus and that it "began in 1999-2000 [with] periodic ringing in right ear."  A July 2011 VA audiology note stated that the Veteran reported tinnitus with a gradual onset and a date of onset of "[i]n service."  Subsequent April 2014 and January 2015 VA audiology notes again referenced tinnitus, but did not address the onset of such.  The Board notes that the Veteran's service treatment records (STRs) did not include a separation examination report and the Veteran was not afforded a VA examination as part of this claim.          

The only medical evidence relating to the onset of the Veteran's tinnitus of record appear to be the January 2010 and July 2011 VA audiology notes.  The January 2010 note referenced the onset of tinnitus as being in 1999-2000 and the July 2011 note referenced the onset of tinnitus as being in service.  The Board notes that the Veteran is competent to testify as to the presence and onset of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (stating that "ringing in the ears is capable of lay observation").  With respect to the January 2010 note, one year after the Veteran's separation from service in September 1998 would be September 1999 and the Veteran's report of tinnitus as having onset in 1999-2000 could therefore be within a year of separation from service.  Based on the January 2010 VA audiology note stating that the Veteran reported periodic ringing in his right ear in 1999-2000, the Veteran's tinnitus appears to have met the criteria for a 10 percent disability rating at that time pursuant to Diagnostic Code 6260.  As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus manifested to a degree of ten percent or more within one year of the Veteran's separation from service.  As tinnitus is a chronic disease pursuant to 38 C.F.R. § 3.309(a) (2016) that manifested to a degree of ten percent or more within one year of the Veteran's separation from service, the criteria for entitlement to service connection for tinnitus have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309, 4.84, Diagnostic Code 6260 (2016).  

II.  Right Leg Disability and Bilateral Hearing Loss Disability (New and Material)

The Veteran's claims for entitlement to service connection for a right leg disability and a bilateral hearing loss disability are being reopened, as explained below.  As such, VA's fulfillment of its duties to notify and assist with respect to these issues need not be addressed at this time.


Legal Criteria

As previously noted, generally an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2014).  See 38 C.F.R. § 20.1103 (2016).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  See 38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  The definition of new and material evidence was provided above.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The U.S. Court of Appeals for Veterans Claims (Court)has interpreted the language of 38 C.F.R. § 3.156(a) (2016) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) (2016), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis 

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  

With respect to the Veteran's right leg disability claim, in a March 2007 statement, the Veteran referenced his service-connected left ankle disability and stated that "I cont[inue] to use my walking cane for support but have developed pain in my [right] leg due to bearing extra weight from the [left] leg."  A January 2008 rating decision denied entitlement to service connection for a right leg condition, stating that "[s]ervice connection for right leg condition is denied because the medical evidence of record fails to show that this disability has been clinically diagnosed," indicating that the basis for the RO's denial was that there was no current right leg disability.  The Veteran did not appeal this decision or submit new and material evidence within one year; therefore, the January 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

Since the final September 2007 rating decision, new evidence includes, but is not necessarily limited to, various complaints by the Veteran related to right knee symptoms.  In July 2011, the Veteran filed a claim for entitlement to service connection for a right knee disability.  The Veteran was afforded a VA examination in November 2011 and a Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) was completed.  It was noted that the "Veteran reports right knee problems began approximately 1 year ago...Reports he has not sought treatment yet for the right knee."  The Board notes that the January 2008 rating decision did not specifically address the Veteran's right knee and, in light of the Veteran's report at the November 2011 VA examination, the Veteran apparently had problems in his right knee that began approximately in November 2010, which is after the January 2008 rating decision. 

While the Board acknowledges that the November 2011 VA examination report did not provide a diagnosis related to the Veteran's right knee, evidence of record dated after the November 2011 VA examination report referenced right leg symptoms.  In this regard, a September 2013 VA treatment note referenced knee pain, in May 2014 the Veteran called VA to file a claim for entitlement to service connection for "[b]ilateral [k]nee condition secondary to service" and Vocational Rehabilitation documents obtained in approximately February 2016 included a VA Form 21-1902b that stated the Veteran's right leg condition "restricts the [V]eteran in performing the following activities: [p]rolonged standing longer than 15 minutes, [] walking, extreme cold temperatures and sudden temperature changes" and a Personal Assessment completed by the Veteran in which he circled yes to a statement of "[m]y disability limits me from getting or holding a job" and handwrote "[d]ue to [p]hysical condition (knees)."  
Upon review, the Board finds that the evidence containing various complaints by the Veteran related to right knee symptoms is new, as it did not exist at the time of the final disallowance in January 2008 and referenced symptoms that began after January 2008.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely to the issue of a current disability.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  In this regard, the Board emphasizes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and the Board finds that this low threshold has been met.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510 (1992).  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for a right leg disability is reopened and in this regard, the Veteran's claim is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

With respect to the Veteran's bilateral hearing loss disability claim, a January 2010 rating decision denied entitlement to service connection for bilateral hearing loss.  The rating decision stated that "[s]ervice connection for bilateral hearing loss is denied because the medical evidence of record fails to show that this disability has been clinically diagnosed," indicating that the basis for the RO's denial was that there was no current disability.  The Veteran did not appeal the January 2010 rating decision or submit new and material evidence within one year; therefore, the January 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

Since the final January 2010 rating decision, new evidence includes, but is not necessarily limited to, VA treatment records referencing a diagnosis of bilateral hearing loss.  In this regard, a January 7, 2015 VA audiology treatment note stated "Veteran previously was diagnosed with hearing loss" and a February 2015 VA audiology treatment note stated "Veteran with [sensorineural hearing loss] bilateral...was seen for hearing aid issue" and stated that "Veteran was pleased with the amplification" and referenced that the hearing aids "allow[ed] him to hear better."  

This evidence is new, as it did not exist at the time of the final disallowance in January 2010.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely to the issue of a current disability.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for a bilateral hearing loss disability is reopened and in this regard, the Veteran's claim is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


ORDER

Entitlement to service connection for tinnitus is granted.

New and material evidence having been received, the claim for entitlement to service connection for a right leg disability is reopened.

New and material evidence having been received, the claim for entitlement to service connection for a bilateral hearing loss disability is reopened.


REMAND

Left Shoulder Disability

Procedurally, an October 2008 Board decision granted entitlement to service connection for a left shoulder disability.  A July 2009 rating decision assigned a 10 percent disability rating, effective October 2004.  In August 2009, the Veteran submitted a statement referencing his left shoulder disability (and left ankle disability) that stated that "I would like to have the Board of Appeal to review these service connected injuries."  Also submitted were medical records related to the left shoulder.  An accompanying August 2009 cover letter from the Veteran's representative stated "[s]ubmission of additional medical evidence in support of an increased evaluation for left shoulder...condition[]."  The Veteran was afforded a VA examination in December 2009.  A January 2010 rating decision increased the left shoulder disability rating to 20 percent, effective July 30, 2009, citing a VA treatment record that was from this date.  In this regard, additional VA treatment records had been associated with the Veteran's claims file in December 2009, which included the July 30, 2009 treatment note, which previously was not of record.  As noted above, pursuant to 38 C.F.R. § 3.156(b) (2016), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Upon review, in light of the evidence discussed that was associated with the Veteran's claims file within the one year appeal period following the July 2009 rating decision, that rating decision did not become final.

Following the January 2010 rating decision, in June 2010 the Veteran filed a claim for an increased rating for his left shoulder disability.  He was afforded a VA examination in August 2010, which was within one year of the January 2010 rating decision.  An April 2011 rating decision continued the assigned 20 percent disability rating for the Veteran's left shoulder disability.  In light of the August 2010 VA examination that was within the one year appeal period following the January 2010 rating decision, that rating decision did not become final.  Following the April 2011 rating decision, in July 2011 the Veteran and his representative submitted statements referencing the Veteran's left shoulder disability and requested reconsideration of the April 2011 rating decision.  The Veteran was afforded a VA examination in November 2011, which was within one year of the April 2011 rating decision.  A December 2011 rating decision continued the assigned 20 percent disability rating for the Veteran's left shoulder disability and the Veteran filed a NOD as to this rating decision.  In light of the November 2011 VA examination that was within the one year appeal period following the April 2011 rating decision, that rating decision did not become final.  

Based on the procedural history outlined above, the Veteran's left shoulder disability claim is on appeal from the July 2009 rating decision because this decision (and the subsequent January 2010 and April 2011 rating decisions) did not become final.  The July 2009 rating decision assigned the initial disability rating following the grant of entitlement to service connection, and as a result, the appeal period for this disability dates to October 2004 (the effective date of the grant of entitlement to service connection).  The issue on appeal has been characterized as such.  In this regard, the Board notes that the June 2014 SOC addressed this issue as an increased rating claim based on the Veteran's July 2011 statement.  As this issue is being remanded for the reasons outlined further below, the AOJ will have the opportunity to adjudicate in the first instance the entire appeal period.     

Substantively, the Veteran was last afforded a VA examination for his left shoulder disability in November 2011.  The examination report noted that the Veteran's left shoulder disability did not impact his ability to work and stated "[m]inimal functional limitations."  Vocational Rehabilitation documents obtained in approximately February 2016 included a Personal Assessment completed by the Veteran in which he circled yes to a statement of "[m]y medical condition is getting worse" and handwrote "shoulder is getting worse."  In addition, a February 2016 VA Form 28-1902b, completed by a VA Vocational Rehabilitation Counselor, stated that the Veteran reported that his left shoulder was getting worse and additionally stated that the Veteran's left shoulder disability "restricts the [V]eteran in performing the following activities: [l]ifting, carrying, pushing and pulling over 30 [pounds], reaching, sitting, turning, extreme cold temperatures, sudden temperature changes and moving objects."  In light of the possible increased severity of the Veteran's left shoulder disability as indicated by the Vocational Rehabilitation documents obtained in approximately February 2016, the Board concludes that remand is required to afford the Veteran a new VA examination.

In addition, VA treatment records referenced private medical treatment related to the Veteran's left shoulder disability.  An August 2009 VA treatment note stated that the Veteran "is being sent to community...for left shoulder arthroscopy."  September 9, 2009, September 23, 2009 and October 2009 VA treatment notes were titled Orthopedic Surgery Consult; all these notes referenced scanned documents in VistA imaging.  Also, a June 2007 VA treatment note, while discussing the Veteran's left shoulder, stated "saw orthopedist at Naval hospital in May 2007 Dr. [S.Y]."  

To the extent that relevant private medical records are available as scanned into VistA imaging, such records have already been obtained by VA and must therefore be associated with the Veteran's claims file.  Further, any available records related to the referenced May 2007 treatment at a Naval hospital must be obtained, as these records appear to be from a federal department.  See 38 C.F.R. § 3.159(c)(2) (2016) (stating that "VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency").  In addition, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, or to complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.

Finally, while on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are dated in December 2015).

Left Ankle Disability

Procedurally, the Veteran filed an increased rating claim in August 2009 and a January 2010 rating decision continued the assigned 10 percent disability rating for the Veteran's left ankle disability.  Following the January 2010 rating decision, in June 2010 the Veteran filed a claim for an increased rating for his left ankle disability.  He was afforded a VA examination in August 2010, which was within one year of the January 2010 rating decision.  An April 2011 rating decision continued the assigned 10 percent disability rating for the Veteran's left ankle disability.  In light of the August 2010 VA examination that was within the one year appeal period following the January 2010 rating decision, that rating decision did not become final.  See 38 C.F.R. § 3.156(b) (2016).  Following the April 2011 rating decision, in July 2011 the Veteran and his representative submitted statements referencing the Veteran's left ankle disability and requested reconsideration of the April 2011 rating decision.  The Veteran was afforded a VA examination in November 2011, which was within one year of the April 2011 rating decision.  A December 2011 rating decision continued the assigned 10 percent disability rating for the Veteran's left ankle disability and the Veteran filed a NOD as to this rating decision.  In light of the November 2011 VA examination that was within the one year appeal period following the April 2011 rating decision, that rating decision did not become final.    

Based on the procedural history outlined above, the Veteran's left ankle disability claim is on appeal from the January 2010 rating decision (and August 2009 increased rating claim) because this decision and the subsequent April 2011 rating decision did not become final.  The Board notes that the June 2014 SOC addressed this issue as an increased rating claim based on the Veteran's July 2011 statement.  As this issue is being remanded for the reasons outlined further below, the AOJ will have the opportunity to adjudicate in the first instance the entire appeal period. 

Substantively, the Veteran was last afforded a VA examination for his left ankle disability in November 2014.  The examination reported noted normal range of motion for the Veteran's left ankle and responded no to a question of whether the Veteran's left ankle disability "impact[s] his...ability to perform any type of occupational task (such as standing)."  The Veteran's left ankle disability is rated under Diagnostic Code 5271 (Ankle, limited motion of), which assigns disability ratings based on moderate or marked limited motion.  

A December 2015 VA treatment note stated "severely limited ankle dorsiflexion with knee in extension, ankle dorsiflexion improved with knee in flexion."  Also, Vocational Rehabilitation documents obtained in approximately February 2016 included a Personal Assessment completed by the Veteran in which he circled yes to a statement of "[m]y medical condition is getting worse" and handwrote "[left] ankle...is getting worse."  In addition, a February 2016 VA Form 28-1902b, completed by a VA Vocational Rehabilitation Counselor, stated that the Veteran reported that his left ankle was getting worse and additionally stated that the Veteran's left ankle disability "restricts the [V]eteran in performing the following activities: [p]rolonged standing longer than 15 minutes, extreme cold temperatures, sudden temperature changes, cluttered and slippery floors."  In light of the possible increased severity of the Veteran's left ankle disability as indicated by the December 2015 VA treatment note and Vocational Rehabilitation documents obtained in approximately February 2016, the Board concludes that remand is required to afford the Veteran a new VA examination.

In addition, VA treatment records referenced private medical treatment related to the Veteran's left ankle disability.  An October 2010 VA treatment note was titled Physical Therapy Consult and referenced scanned documents in VistA imaging and a separate October 2010 VA consult request referenced the Veteran's left ankle disability and stated that "physical therapy [times] 2-3 per week for 4 weeks" was requested.  In addition, a January 2013 VA treatment note was titled Orthopedic Surgery Consult and referenced scanned documents in VistA imaging.  In this regard, the November 2014 VA examination report referenced a January 2013 orthopedic consult from the University of South Alabama that addressed the Veteran's left ankle.  Medical treatment records are of record from the University of South Alabama, but a January 2013 record is not of record.  As such, to the extent that relevant private medical records are available as scanned into VistA imaging, such records have already been obtained by VA and must therefore be associated with the Veteran's claims file.  In addition, as outlined above, while on remand the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, or to complete a release for such providers.

Acquired Psychiatric Disability

The Veteran filed a claim for entitlement to service connection for PTSD in September 2010.  The Veteran was afforded a VA examination in February 2011 and the examiner provided a diagnosis of depressive disorder and stated that the Veteran "doesn't meet the criteria for diagnosis of PTSD."  An April 2011 rating decision denied the Veteran's claim for entitlement to service connection for PTSD, stating that "[t]he evidence does not show a confirmed diagnosis of [PTSD]."  In July 2011, the Veteran filed a claim for entitlement to service connection for depressive disorder.  VA treatment records obtained in November 2011 included an August 2010 VA treatment note from psychiatrist Dr. J.F. noting an impression of PTSD (and mood disorder), a January 2011 VA treatment note from psychiatrist Dr. D.E. noting an impression of PTSD (and depression) and a June 2011 VA treatment note from Dr. D.E. noting an impression of PTSD.  While the April 2011 rating decision included under the evidence heading "[a] review of your electronic records" from May 2007 to April 2011, it does not appear that the previously mentioned VA treatment records were associated with the Veteran's claims file at the time of the April 2011 rating decision.  In light of the new evidence of record indicating a diagnosis of PTSD (which was previously lacking at the time of the April 2011 rating decision) being associated with the Veteran's claims file within the one year appeal period following the April 2011 rating decision, that rating decision did not become final.  See 38 C.F.R. § 3.156(b) (2016).  As such, the Veteran's claim is on appeal from the April 2011 rating decision.

Regarding the scope of the Veteran's claim, the evidence of record referenced multiple mental health diagnoses.  In addition to the previously noted diagnoses of PTSD, depression and a mood disorder, a September 2010 VA treatment note from Dr. D.E. noted an impression of anxiety.  As such, the Veteran's claim has been expanded and recharacterized as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Turning to the merits of the Veteran's claim, evidence of record indicates that there may be outstanding STRs relevant to the Veteran's acquired psychiatry disability claim.  An August 1994 STR stated that the Veteran "was seen this date...for an Intake/Screening interview at Division Mental Health Service.  Further information can be found in this clinic's confidential files."  Also, an October 1994 and a January 1998 Patient Intake/Screening Record form noted that the Veteran was enrolled in community counseling related to alcohol.  The Board notes that in-service mental health records are typically stored separately from other STRs and that records related to alcohol counseling could also possibly be classified as mental health records and therefore also be stored separately from other STRs.  As such, remand is required to obtain any available in-service treatment records related to mental health, to include related to alcohol counseling.  

In addition, the January 1999 VA examination report stated that the Veteran reported that "he was hospitalized from June to September 1998 that resulted in depression."  It appears from this statement that the Veteran was reporting that he was hospitalized for non-mental health medical reasons and that the hospitalization resulted in depression.  As such, it appears that any related records would be relevant to the Veteran's claim.  The Board notes that in-patient treatment records are stored separately from a veteran's STRs.  As such, on remand, appropriate action (to include contacting the Veteran for additional information if necessary) must be made to obtain any available in-patient treatment records from June to September 1998.

Also, while on remand, the Veteran must be afforded a new VA examination.  The prior February 2011 VA examination report noted a diagnosis of depressive disorder and provided an opinion addressing direct service connection, stating that "[i]t would require use of speculation to determine if MENTAL CONDITION is due to military service.  This is because of the length of time elapsed since military service and symptom report, from 1998 to 2009, although Veteran reported symptoms began a few months after separation from service."  VA treatment records raised the issue of secondary service connection, but the February 2011 examination report did not provide an opinion addressing this issue.  In this regard, an August 2010 VA treatment note from Dr. J.F. noted an impression of "[m]ood disorder secondary to general medical condition, chronic pain in the shoulder and ankle."  The Veteran is service connected for left shoulder and left ankle disabilities.  Also, a January 2011 VA treatment note from Dr. D.E. referenced the Veteran as "here for follow up of...depression assoc[iated] [with] chronic pain."  While these VA treatment records suggest that an acquired psychiatric disability may be secondary to the Veteran's service-connected disabilities, no rationale was provided in support of the conclusions offered.  As such, remand is required for a new VA examination and a VA opinion that addresses secondary service connection, as outlined in the remand directives below.  In addition, while on remand, in light of the previously discussed potentially outstanding STRs related to mental health and the expanded scope of this claim (the February 2011 VA examination report only diagnosed depressive disorder and therefore the provided opinion was only applicable to that diagnosis), an updated direct service connection opinion will also be requested. 

Additionally, while on remand, appropriate action must be taken to attempt to verify the Veteran's reported PTSD stressors.  Entitlement to service connection for PTSD specifically requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2016).  Two primary in-service stressors have been reported by the Veteran.  These include an incident where his vehicle was near a cliff and an incident related to the Veteran seeing the body of a person who had committed suicide.  An August 2010 VA treatment note from Dr. J.F. stated that the Veteran "reports that one time when in the service the truck almost ran off the cliff and when he is driving he flashes back to this" and that "[h]e also reports that someone hung themselves and that he saw the body hanging there and cannot get this out of his mind."  An impression was noted of PTSD.  A January 2011 VA treatment note from Dr. D.E. included an impression of PTSD and stated that "PTSD related to finding friend who hung himself and near-death experience [with] [motor vehicle accident] close-call 'almost drove off a cliff'."  

As noted above, entitlement to service connection for PTSD requires credible supporting evidence that the claimed in-service stressor occurred.  When a veteran's reported stressor is not related to combat (as is the case here), the Veteran's "testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor.  Instead, the record must contain evidence which corroborates the [veteran's] testimony as to the occurrence of the claimed stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In addition, "credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence," which means that the VA treatment records diagnosing PTSD, to include the August 2010 and January 2011 treatment notes discussed above, are not sufficient to verify the occurrence of any reported in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  The AOJ, however, made no attempt to verify the Veteran's reported stressors.  As such, while on remand, appropriate action must be taken to attempt to verify the Veteran's reported stressors, as identified in the August 2010 and January 2011 VA treatment notes.  


Right Hip Disability

The Veteran filed a claim for entitlement to service connection for a right hip disability in July 2011, specifically stating "right hip secondary to [service-connected] left ankle."  Evidence of record indicates that the Veteran has reported right hip symptoms.  For example, a July 2011 VA treatment note noted that the Veteran reported chronic pain in the right hip, a September 2011 VA treatment note referenced right hip pain, a February 2012 VA treatment note referenced right hip pain, noted as constant for several years, a September 2013 VA treatment note referenced hip pain and Vocational Rehabilitation documents obtained in approximately February 2016 included a Personal Assessment completed by the Veteran in which he circled yes to a statement of "[m]y disability limits me from getting or holding a job" and handwrote "[d]ue to [p]hysical condition...hip."  The Veteran has not been afforded a VA examination with respect to this claim.  In light of the Veteran's reported right hip symptoms and his contention that a right hip disability is secondary to his service-connected left ankle disability, the Board concludes that remand is required for a VA examination and opinion, as outlined in the remand directives below.  

Right Leg Disability

The Veteran was afforded a VA examination in November 2011 and a Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) was completed.  The DBQ noted that the Veteran did not now have or ever have a knee and/or lower leg condition.  It was noted that the "Veteran reports right knee problems began approximately 1 year ago...Reports he has not sought treatment yet for the right knee."  It was noted that the Veteran's knee and/or lower leg condition did not impact his ability to work.  The DBQ marked a box indicating that "[t]he claimed condition is less likely than not...proximately due to or the result of the Veteran's service connected condition."  The rationale provided stated that "[d]espite subjective complaints, no objective evidence to support diagnosis regarding right knee condition at this time."  A November 2011 x-ray of the right knee noted an impression of "[n]ormal study."

Upon review, the Board finds the November 2011 VA examination report to be inadequate as to the issue of whether the Veteran has a right leg disability, as the rationale, as quoted above, focused only on the Veteran's right knee and did not address whether he had a right leg disability.  In this regard, the Veteran's claim been characterized broadly as entitlement to service connection for a right leg disability and is not limited to a right knee disability.  Once VA provides an examination, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, the Board notes that evidence of record dated after the November 2011 VA examination report, discussed above in the new and material section, referenced right leg symptoms, which raises the possibility that while a right knee condition was not able to be diagnosed in November 2011, a right leg, to include right knee, disability may exist at this time.  As such, the Board concludes that remand is required for a new VA examination to determine whether the Veteran has a right leg disability and if so, for opinions addressing the etiology of such disability, as outlined in the remand directives below.    

Bilateral Hearing Loss Disability 

For VA purposes, specific criteria, based on audiological testing, exist to establish a diagnosis of a hearing loss disability.  See 38 C.F.R. § 3.385 (2016).  The current evidence of record does not include the diagnosis of such a disability for VA purposes, but does suggests that such a disability may exist.  In this regard, January 2010, July 2011 and April 2014 VA audiology notes referenced the Veteran's hearing as being within normal limits on audiological testing.  The Board notes that results of such testing are not of record and will be requested on remand.  Also, a January 14, 2015 VA audiology treatment note referenced the Veteran's hearing as within normal limits.  Other VA treatment records, however, referenced the Veteran as having hearing loss, as was discussed above in the new and material section.  

The Board notes that the Veteran has not been afforded a VA examination with respect to this issue.  As discussed above, evidence of record suggests that a bilateral hearing loss disability for VA purposes may exit.  In addition, the Veteran's STRs included December 1994 and December 1995 STRs (Reference Audiograms), which noted "Routinely Exposed to Hazardous Noise."  As such, the Board concedes that the Veteran was exposed to hazardous noise while in service.  In light of the VA treatment records referencing the Veteran as having bilateral hearing loss and the issuance of hearing aids, and the Veteran's conceded in-service hazardous noise exposure, the Board concludes that remand is required for a VA examination to determine whether the Veteran has a bilateral hearing loss disability for VA purposes and if so, for an opinion addressing the etiology of such disability, as outlined in the remand directives below.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Sleep Apnea

An April 2011 rating decision denied entitlement to service connection for sleep apnea.  In a January 2012 statement, the Veteran stated that he was "[w]riting this 'Notice of Disagreement'.  I have been denied for the claims that I filed...for the following...Sleep Apnea."  The Board notes that the electronic Veterans Appeals Control and Locator System (VACOLS) currently notes sleep apnea to be on appeal based on a March 28, 2012 Notice of Disagreement.  A statement from the Veteran received on that date is a duplicate of the January 2012 statement previously discussed.  While recognized in VACOLS, the June 2014 SOC did not address the issue of sleep apnea.  When a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the AOJ for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As such, remand is required for issuance of a SOC and to provide the Veteran the opportunity to perfect an appeal as to this issue.  See 38 U.S.C.A. § 7105(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are dated in December 2015).  This includes the results of any VA audiological testing conducting; January 2010, July 2011 and April 2014 VA audiology treatment notes referenced the Veteran's hearing as being within normal limits on audiological testing (audiograms), but the results of such testing are not of record.  

2.  Associate with the Veteran's claims file any relevant private medical records that are available as scanned into VistA imaging.  For example, September 9, 2009, September 23, 2009, October 2009 and January 2013 VA treatment notes were titled Orthopedic Surgery Consult and an October 2010 VA treatment note was titled Physical Therapy Consult; all these notes referenced scanned documents in VistA imaging (see the body of the remand for additional discussion).  

3.  Obtain any available records related to May 2007 treatment at a Naval hospital for the Veteran's left shoulder.  See June 2007 VA Treatment Note (stating, while discussing the Veteran's left shoulder, "saw orthopedist at Naval hospital in May 2007 Dr. [S.Y]").

4.  Obtain any available in-service treatment records related to mental health, to include related to alcohol counseling and both in-patient and out-patient (see the body of the remand for further discussion).

Also, appropriate action (to include contacting the Veteran for additional information if necessary) must be taken to obtain any available in-patient treatment records from June to September 1998 (see the body of the remand for further discussion).  

5.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records, or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2016).

6.  Take appropriate action to attempt to verify the Veteran's reported stressors of an incident where his vehicle was near a cliff and an incident related to the Veteran seeing the body of a person who had committed suicide, as identified in the August 2010 and January 2011 VA treatment notes that included impressions of PTSD.  See also August 2, 2010 VA Treatment Note (stating that the cliff incident occurred in Hawaii and that the incident related to seeing a body occurred in Hawaii in 1994); May 2011 Veteran Statement to Congressman (providing additional details regarding the reported in-service stressors).

If any such stressors are verified, consider whether entitlement to service connection for PTSD may be granted on the basis of the evidence currently of record, to include the August 2010 and January 2011 VA treatment notes that included impressions of PTSD.
    
7.  Afford the Veteran an appropriate VA examination to determine the current severity of his left shoulder disability.

8.  Afford the Veteran an appropriate VA examination to determine the current severity of his left ankle disability.

9.  Afford the Veteran an appropriate VA examination with respect to his acquired psychiatric disability claim.  All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any acquired psychiatric disability present at any point during the appeal period (dating to approximately September 2010) is due to or caused by the Veteran's service-connected left ankle and/or left shoulder disabilities.

b.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any acquired psychiatric disability present at any point during the appeal period (dating to approximately September 2010) is aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected left ankle and/or left shoulder disabilities.

With respect to the requested opinions identified in "a" and "b" above, while review of the entire claims folder is required, attention is invited to an August 2010 VA treatment note (Virtual VA, document labeled CAPRI, receipt date 2/19/16, page 230 of 414) from Dr. J.F. that noted an impression of "[m]ood disorder secondary to general medical condition, chronic pain in the shoulder and ankle" and to a January 2011 VA treatment note (Virtual VA, document labeled CAPRI, receipt date 2/19/16, page 215 of 414) from Dr. D.E. that referenced the Veteran as "here for follow up of...depression assoc[iated] [with] chronic pain."  

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disability present at any point during the appeal period (dating to approximately September 2010) had its onset during active service or is related to any in-service disease, event, or injury.

With respect to the requested opinion identified in "c" above, while review of the entire claims folder is required, attention is invited to an August 1994 STR (VBMS, document labeled STR, receipt date 12/8/09, page 38 of 56) stating that the Veteran "was seen this date...for an Intake/Screening interview at Division Mental Health Service," to the February 2011 VA PTSD examination report (VBMS, document labeled Examination, receipt date 2/17/11) that noted that the Veteran reported that "depression comes from when I was still in, my mother died" and to any additional in-service treatment records related to mental health, to include related to alcohol counseling, obtained on remand.  Additional attention is invited to a May 2011 buddy statement (name not legible) (VBMS, document labeled Congressionals, receipt date 5/23/11, page 9 of 13), which stated that "I knew [the Veteran] before he joined the services and to see him like this now it is so sad to see the different person he has become" and referenced symptoms that appear to be related to mental health.

Further attention is invited to an August 2010 VA treatment note from Dr. J.F. (Virtual VA, document labeled CAPRI, receipt date 2/19/16, page 230 of 414) and a January 2011 VA treatment note from Dr. D.E. (Virtual VA, document labeled CAPRI, receipt date 2/19/16, page 215 of 414), both which included an impression of PTSD (both are discussed further in the body of the remand above).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

10.  Afford the Veteran an appropriate VA examination with respect to his right hip and right leg, to include right knee, disability claims.  All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

a.  Identify any right hip or right leg, to include but not limited to the right knee, disabilities that have been present at any point during the appeal period (dating to approximately July 2011).

b.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any right hip or right leg, to include right knee, disability present at any point during the appeal period (dating to approximately July 2011) is due to or caused by the Veteran's service-connected left ankle disability.

c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any right hip or right leg, to include right knee, disability present at any point during the appeal period (dating to approximately July 2011) is aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected left ankle disability.

With respect to the requested opinions identified in "b" and "c" above, while review of the entire claims folder is required, attention is invited to the various medical records that referenced the Veteran as having an altered gait, which appears to be related to the Veteran's service-connected left ankle disability.  For example, a January 1999 VA examination report (VBMS, document labeled Medical Treatment Record - Non-Government Facility, receipt date 2/10/99) stated that the Veteran "ambulates with a limp favoring his left leg," a September 2007 VA examination report (VBMS, document labeled VA Examination, receipt date 9/4/07) stated "[g]ait limping.  Single prong cane in use today" and "[u]nusual shoe wear noted on the right foot with the lateral aspect of the toes rubbed off more with pushing off and avoiding the left foot weight bearing," an August 2010 VA examination report (VBMS, document labeled VA Examination, receipt date 8/27/10) described the Veteran's gait as "slightly antalgic, favoring left ankle" and stated due to the Veteran's ankle condition a single prong cane and ankle brace were needed and a November 2015 VA treatment note (Virtual VA, document labeled CAPRI, receipt date 2/19/16, page 6 of 414) described the Veteran's gait as "[l]imp on the left foot due to pain."     

d.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any right hip or right leg, to include right knee, disability present at any point during the appeal period (dating to approximately July 2011) had its onset during active service or is related to any in-service disease, event, or injury.

With respect to the requested opinion identified in "d" above, while review of the entire claims folder is required, attention is invited to an October 9, 1993 STR (VBMS, document labeled STR, receipt date 12/8/09, page 3 of 102), which noted a complaint of a "knot on [right] knee with knee pain" and included an assessment of soft tissues knot right knee, and an October 18, 1993 STR (VBMS, document labeled STR, receipt date 12/8/09, page 83 of 102), which noted a complaint related to the right knee times one week, noted full range of motion with mild discomfort and noted an assessment of ganglion cyst right patella.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

11.  Afford the Veteran an appropriate VA examination with respect to his bilateral hearing loss disability claim.  All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

Audiological testing must be conducted in order to determine whether the Veteran has a hearing loss disability for VA purposes.  

In the event that a hearing loss disability for VA purposes is identified on examination (or through other evidence of record), the examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any hearing loss disability had its onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to December 1994 and December 1995 STRs (Reference Audiograms), which noted "Routinely Exposed to Hazardous Noise" (VBMS, document labeled STR, receipt date 12/8/09, page 7 and 9 of 102).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

12.  Issue a SOC regarding the claim for entitlement to service connection for sleep apnea.  Advise the Veteran and his representative of the procedural requirements to perfect an appeal of this issue.  If, and only if, a substantive appeal is timely filed, the issue should be certified to the Board.

13.  After completing the requested actions in paragraphs 1-11, readjudicate the claims in light of all pertinent evidence.  

With respect to the Veteran's left shoulder disability claim, as outlined in the body of the remand above, this issue is on appeal from the July 2009 rating decision and the appeal period for this disability dates to October 2004 (the effective date of the grant of entitlement to service connection); the adjudication on remand must address the entire appeal period.

With respect to the Veteran's left ankle disability claim, as outlined in the body of the remand above, this issue is on appeal from the January 2010 rating decision (and August 2009 increased rating claim); the adjudication on remand must address the entire appeal period.

If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


